UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 02-6920



In Re: LORENZO MAURICE JOHNSON,

                                                           Petitioner.




         On Petition for Writ of Mandamus.      (CA-01-846)


Submitted:   August 29, 2002              Decided:   September 6, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Lorenzo Maurice Johnson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Lorenzo Maurice Johnson petitions this court for a writ of

mandamus directing the district court to rule on his 28 U.S.C.

§   2255   (2000)    motion,   asserting     that   the   district   court   has

unreasonably delayed action on his motion.            Mandamus is a drastic

remedy     to   be   used   only   in   extraordinary     circumstances,     and

Johnson’s petition does not establish extraordinary circumstances

warranting mandamus relief. Kerr v. United States Dist. Court, 426

U.S. 394, 402 (1976). Moreover, our review of the district court’s

docket sheet discloses that there has been significant action in

this case in the past six months, and therefore, there has been no

undue delay in the consideration of Johnson’s motion. Accordingly,

we deny Johnson’s motion to proceed in forma pauperis and his

motion for a writ of mandamus.              We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              PETITION DENIED




                                        2